AMENDMENT TO
SENIOR SECURED CREDIT AGREEMENT
AND
CONTRACT FOR PURCHASE AND SALE OF EQUIPMENT AND SERVICES


This Amendment to Senior Secured Credit Agreement and Contract for Purchase and
Sale of Equipment and Services dated as of March 28, 2003 (the “Amendment”), is
entered into by and between SureBeam Corporation, a Delaware corporation
(“Borrower”), and The Titan Corporation, a Delaware corporation(“Lender”). 

Recital

A.        Borrower and Lender have entered into that Senior Secured Credit
Agreement dated as of August 2, 2002 (as the same may be further amended,
modified, supplemented or restated hereafter from time to time, the “Credit
Agreement”), pursuant to which Lender has agreed to extend and make available to
Borrower certain advances of money upon the terms and conditions set forth in
the Credit Agreement and the other Loan Documents. 

B.        Borrower and Lender are also party to that Contract for Purchase and
Sale of Equipment and Services date February 11, 2002 (as the same may be
further amended, modified, supplemented or restated from time to time, the
“Equipment Agreement”).

C.        Borrower has requested that Lender amend certain provisions of the
Credit Agreement and the Equipment Agreement, as more fully set forth herein.

D.        Subject to the representations and warranties of Borrower and upon the
terms and conditions set forth in this Amendment, the Lender is willing to so
amend the Credit Agreement and the Equipment Agreement.

Agreement

Now, Therefore, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto represent,
warrant and agree as follows:

Definitions.  Capitalized terms used herein without definitions shall have the
meanings given to them in the Credit Agreement.

Amendment to Credit Agreement.   The Credit Agreement is hereby amended as
follows:

Section 3.1(d) -  Repayments and Prepayments. 

The following shall be added to the end of Section 3.1(d) of the Credit
Agreement:

“Notwithstanding the foregoing during the time period from March 12, 2003
through September 30, 2004 (the “Waiver Period”), and provided that no Default
or Event of Default has occurred during such Waiver Period, the Borrower may
receive net proceeds from the issuance of equity securities, which otherwise
would constitute Net Proceeds, in an amount up to Twenty Five Million Dollars
($25,000,000) (the “Exempt Net Proceeds”), and such Exempt Net Proceeds shall
not be subject, during the Waiver Period and thereafter, to the provisions of
this Section 3.1(d); provided, however, any amounts received in excess of Twenty
Five Million Dollars ($25,000,000) during the Waiver Period shall be subject to
the provisions of this Section 3.1(d).”

Amendments to Equipment Agreement.  Borrower agrees (a) to the amendments to
Statements of Work (as defined in the Equipment Agreement) set forth in Section
3.1 below, (b) that such amendments shall constitute Change Orders (as defined
in the Equipment Agreement) agreed to between the parties for purposes of the
Equipment Agreement, and (c) that all the provisions in the Equipment Agreement
relating to effecting Change Orders shall be deemed to have been complied with
in connection with the Change Orders below upon the parties’ execution of this
Amendment.

The agreed-on Change Orders are as follows:

Borrower shall not charge Lender for any additional costs to complete the PS500
Wright Medical and Guidant systems effective January 1, 2003.  The billings
dated January 24, 2003, for December 2002 activity, shall constitute the final
billings on the procurement and installation of these systems.  These systems
shall be delivered by Borrower to Titan Scan Technologies Corporation (“Titan
Scan”) at the expected system performance level in terms of power and
utilization (in accordance with the Statement of Work issued to Borrower), which
is for Guidant 3kW, 10 MeV, and for Wright 3kW, 5 MeV, 24 hour per day, 7 days
per week operation with 95% “up-time.” 

Billings by Borrower of the applicable Lender entity for activity after December
31, 2002 on the demo PS500 unit in Dublin, California shall not exceed $200,000
to finish the unit as currently agreed under the applicable Statement of Work. 
The current agreement between the parties is for the system to substantially
operate at the same capability as the unit installed at Wright Medical,
including automated material handling and electron beam energy of 5MeV and power
at 3kW.  However, if directed by Titan Scan through a Change Order signed by the
Chief Financial Officer of Lender (or his designate in writing), additional work
shall be billed accordingly.

There shall be no future billings by Borrower of the applicable Lender entity
for Non-Recurring Engineering (NRE) on the PS500 line effective January 1, 2003
unless new work is directed by Titan Scan through a Change Order signed by the
Chief Financial Officer of Lender (or his designate in writing).

There shall be no future billings by Borrower of the applicable Lender entity on
the Baxter Cygnet and Baxter PI#1 systems effective January 1, 2003.  The
parties agree that these systems were complete as of such time.

Billings by Borrower of the applicable Lender entity to complete the production
and installation of the Baxter PI#2 system shall not exceed $24,000 after
January 1, 2003.  This amount is consistent with the estimate for project
completion provided by Borrower to Titan Scan in January 2003.

The current delivery schedules for all systems being produced by Borrower for
Titan Scan shall not change as a result of this Amendment and the Change Orders
contained herein.

Borrower shall enter into a Two Year Service Contract with Lender and/or Titan
Scan to be agreed upon by the parties to provide technical services to installed
and fielded Titan Scan medical sterilization systems.  If an agreement on a Two
Year Service Contract is not reached, Borrower shall provide technical services
on a time and materials basis, the rate of which shall be Borrower labor costs,
plus allocation of fringe, occupancy, and direct overhead application, plus 20%
margin.  The rates shall be renewable annually.  

Except to the extent modified by this Amendment and the Change Orders contained
herein, all other terms of the Equipment Agreement and any Statements of Work
issued thereunder remain unchanged and in full force and effect.

Limitation of Amendment.  Each of the amendments set forth in Section 2 and
Section 3 above shall be limited precisely as written and shall not be deemed to
(i) be an amendment to or waiver of any other term or condition of the Credit
Agreement or any other Loan Document or the Equipment Agreement, (ii) prejudice
any right or remedy which Lender may now have or may have in the future under or
in connection with the Credit Agreement or any other Loan Document or the
Equipment Agreement, or (iii) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document or the Equipment Agreement. 

Representations and Warranties.  In order to induce Lender to enter into this 
Amendment, Borrower represents and warrants to Lender as follows:

Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Credit Agreement and the Equipment
Agreement, each as amended by this Amendment, and each of the other Loan
Documents to which it is a party;

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Credit Agreement and the Equipment
Agreement, each as amended by this Amendment, and each of the other Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of Borrower; 

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of the Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

SECTION 6.  Full Force and Effect; Reaffirmation. Except to the extent expressly
provided in this Amendment, the terms and conditions of the Credit Agreement and
the Equipment Agreement shall remain in full force and effect.  Borrower hereby
reaffirms its obligations under each of the Loan Documents to which it is a
party.

SECTION 7.   Governing Law.  This Amendment shall be governed by and shall be
construed and enforced in accordance with the laws of the state of California.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so delivered shall be deemed an original, but
all such counterparts taken together shall constitute but one and the same
instrument.

           

[Remainder of page intentionally left blank]


In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.





Borrower

SureBeam Corporation,
a Delaware corporation

         


/s/ DAVID RANE

--------------------------------------------------------------------------------

David Rane
Senior Vice President and
Chief Financial Officer





Lender

The Titan Corporation,
a Delaware corporation

         


/s/ MARK W. SOPP

--------------------------------------------------------------------------------

Mark W. Sopp
Senior Vice President and
Chief Financial Officer

                                                                             



